MEMORANDUM **
Norah Aguirre Gonzales de Perez and her daughter Ligia Vanesa Perez Aguirre, natives and citizens of Bolivia, petition for review of the decision of the Board of Immigration Appeals (“BIA”) dismissing their appeal from the immigration judge’s denial of their request for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review constitutional challenges de novo, Ram v. INS, 243 F.3d 510, 517 (9th Cir. 2001), and deny the petition.
Petitioners concede that they did not accrue seven years of continuous physical presence before the government served them with an Order to Show Cause, and that they are ineligible for suspension of deportation under the Illegal Immigration Reform and Immigrant Responsibility Act’s stop-time rule. Their challenge to the retroactive application of the Act to their case is foreclosed by Ram, 243 F.3d at 518 (rejecting constitutional challenge to application of the stop-time rule).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.